Citation Nr: 0102165	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied entitlement to service connection for glaucoma on both 
direct and secondary bases.  The veteran perfected an appeal 
of that decision.

In a September 1999 rating decision the RO denied entitlement 
to service connection for conjunctivitis and bilateral 
pterygium.  The veteran submitted a notice of disagreement 
with that decision and the RO issued a statement of the case 
in November 1999.  The veteran has not, however, submitted a 
substantive appeal regarding that issue and the Board finds 
that the issue of entitlement to service connection for 
conjunctivitis and bilateral pterygium is not within its 
jurisdiction.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 
5 Vet. App. 554 (1993) (the Board does not have jurisdiction 
in the absence of a timely filed substantive appeal); 
38 C.F.R. § 20.200 (2000).

In a January 2000 statement the veteran claimed entitlement 
to service connection for peripheral neuropathy, which he 
asserted was due to exposure to Agent Orange while serving in 
Vietnam.  This issue has not been developed or adjudicated by 
the RO and is referred to the RO for appropriate action.  See 
Bruce v. West, 11 Vet. App. 405 (1998) (the Board does not 
have jurisdiction of issues that have not been adjudicated by 
the RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, or adjudicated the substantive merits 
of the claim based on secondary service connection, it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92.  For 
these reasons a remand is required.  

The veteran asserts that glaucoma, which was initially 
diagnosed in May 1998, was caused by exposure to gunpowder, 
smoke, and dust that he experienced while a cannoneer in 
Vietnam from May 1968 to May 1969.  As an alternative he 
claims that glaucoma was caused or aggravated by his service-
connected post-traumatic stress disorder (PTSD).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records, including the discharge 
examination in May 1969, disclose no complaints or findings 
pertaining to the eyes.  Specifically, the service medical 
records do not show that the veteran incurred any trauma to 
the eye or the eye orbit while in service.  His personnel 
records show that served in Vietnam, and that his duties were 
those of a cannoneer.  

VA treatment records and multiple VA examinations show that 
the veteran has suffered from anxiety and depression since at 
least 1972.  A period of VA hospitalization for observation 
and evaluation in January 1992 resulted in a diagnosis of 
PTSD, and in a February 1992 rating decision the RO granted 
service connection for PTSD.  The disorder has been rated as 
totally disabling since July 1990.

The VA treatment records also show that a psychological 
evaluation in February 1990, which included psychological 
testing, revealed that the veteran was the type of individual 
who presented himself as physically ill and that he reacted 
to psychological stress with physical symptoms.  An 
additional psychological evaluation in November 1994, which 
included a review of the testing done in 1990, showed that he 
had a mixed personality disorder with schizoid, avoidant, 
aggressive-sadistic, passive-aggressive, schizotypal, and 
borderline traits.  Numerous physical examinations of the 
eyes from 1972 to 1997 were normal.

The veteran submitted two statements from John B. Sohocki, 
II, M.D., his private ophthalmologist.  These statements 
indicate that the physician had treated the veteran since 
1973.  He stated that increased intraocular pressure was 
initially found in May 1998, which prompted visual field 
testing.  The visual field testing revealed the early signs 
of glaucomatous depression, and he initiated treatment for 
glaucoma.  In the February 1999 statement Dr. Sohocki stated 
that the "ophthalmic problems were very possibly a result of 
the traumatic exposure he suffered during wartime."  He also 
stated that the symptoms were exacerbated by his stress 
disorder.  

With the February 1999 medical report the veteran submitted a 
copy of a letter to the physician in which the veteran 
reported that during service his eyes were exposed to intense 
and constant gunfire, burning gun powder, bomb explosions, 
heat, sunlight, Agent Orange, strong wind, flying dust, and 
sand caused by landing helicopters.  He stated that the 
military provided no eye protection, and that his eyes were 
constantly itching, burning, tearing, and red.  He stated 
that he came home with "all sorts of eye problems," including 
conjunctivitis.  In 1973 he had bilateral pterygiums removed.

In his August 1999 statement Dr. Sohocki stated that he 
supported the veteran's allegation that the heavy gunpowder 
burning of the veteran's eyes and the explosive flashes to 
which he was subjected might have contributed to his present 
ophthalmic problems.

In conjunction with an April 1999 VA ophthalmology 
examination the veteran stated that the glaucoma had resulted 
in a restriction in driving, reading, and writing, and that 
it caused burning, blurring, pain, not enough light, change 
of vision, very much discomfort, and confusion.  The examiner 
noted the veteran's report of conditions during service 
outlined above, and that the veteran had not reported having 
incurred any specific injury to the eye itself.  He 
acknowledged that trauma to the eye can cause glaucoma, even 
many years later.  He stated that it would be useful to know 
whether the veteran ever experienced a direct blow to the eye 
or eye orbit.  He provided the opinion that the glaucoma was 
not due to PTSD, but might be due to a significant eye trauma 
suffered in service.  He added that the veteran had severely 
constricted visual fields that were not consistent with the 
appearance of his optic nerves and likely represented non-
physiological field loss secondary to stress and anxiety 
associated with PTSD.  

The RO's request to the VA medical center (MC) for the April 
1999 VA examination indicates that the claims file was to be 
made available to the examiner.  The documents in the claims 
file, including the examination report, do not show that the 
examiner did, in fact, review the claims file, including the 
service medical records, prior to rendering the opinion.  The 
Board finds, therefore, that an additional examination is 
required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000) 
and 01-02 (January 9, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for an eye 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  The 
RO should specifically request the 
clinical records concerning Dr. Sohocki's 
treatment of the veteran since 1969.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran with a VA ophthalmology 
examination in order to determine the 
etiology of the glaucoma that was 
diagnosed in May 1998.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
ophthalmology examination and, based on 
the objective evidence of record and 
sound medical principles, provide an 
opinion on whether it is at least as 
likely as not that the veteran's glaucoma 
was caused by exposure to environmental 
factors during service, including dust, 
smoke, explosions, etc., or whether the 
glaucoma is more likely due to a cause 
not related to service, or whether it is 
idiopathic in etiology.  

The examiner should also provide an 
opinion, based on the medical evidence 
documented in the claims file and sound 
medical principles, on whether the 
service-connected PTSD caused the 
glaucoma, or aggravated the glaucoma by 
increasing the disability caused by the 
glaucoma beyond that that would exist in 
the absence of PTSD.  If the examiner 
finds that a non-service connected 
psychiatric disorder, including a 
personality disorder, has caused the 
increased symptomatology, he/she should 
so state.  If the examiner finds that an 
additional examination, such as a 
psychiatric examination, is required 
prior to providing the opinion, the 
additional examination should be 
performed.  If the examiner finds that 
the PTSD has caused an increase in the 
disability due to the glaucoma, he/she 
should specify the degree of increased 
disability.  The examiner should provide 
the complete rationale for his/her 
opinion.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
glaucoma, based on direct and secondary 
bases.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

